


110 HRES 428 : Raising a question of the privileges of the

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 428
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Rogers of
			 Michigan submitted the following resolution; which was laid on the
			 table
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas the Code of Official Conduct provides that a
			 Member may not condition the inclusion of language to provide funding
			 for a Congressional earmark … on any vote cast by another
			 member;
		Whereas Chairman Reyes filed the Report to accompany the
			 bill H.R. 2082, the Intelligence Authorization Act for Fiscal Year 2008;
		Whereas the report states that, with respect to the
			 requirements of clause 9 of House Rule XXI, “The following table provides the
			 list of such provisions included in the bill or report,” and includes a table
			 of 26 items identifying “Requesting Member,” “Subject,” and “Dollar Amount (in
			 Thousands)”;
		Whereas the referenced table includes an item denoted as:
			 Requesting Member, Mr. Murtha; Subject, NATIONAL INTELLIGENCE PROGRAM COMMUNITY
			 MANAGEMENT ACCOUNT—National Drug Intelligence Center; Dollar Amount, $23
			 million;
		Whereas the Gentleman from Michigan, Mr. Rogers, offered
			 and voted for a motion to recommit the bill to change the provisions of the
			 aforementioned Murtha earmark during its consideration in the House;
		Whereas as a result of Mr. Rogers’ motion and vote on the
			 Murtha earmark, the Gentleman from Pennsylvania, Mr. Murtha subsequently
			 threatened to withdraw support for earmarks providing funding for projects
			 located in the Gentleman from Michigan’s district;
		Whereas on May 17, 2007, in the House Chamber, the
			 Gentleman from Pennsylvania stated, in a loud voice words to the effect, to the
			 Gentleman from Michigan as a result of offering and voting for the motion to
			 recommit, “I hope you don’t have any earmarks in the defense appropriation bill
			 because they are gone and you will not get any earmarks now and
			 forever.”;
		Whereas the Gentleman from Michigan responded, in words to
			 the effect, “this is not the way we do things here and is that supposed to make
			 me afraid of you?”;
		Whereas the Gentleman from Pennsylvania raised his voice,
			 pointed his finger and stated, in words to the effect, “that’s the way I do
			 it.”;
		Whereas the gentleman from Pennsylvania (Mr. Murtha) is
			 the ninth most senior member of Congress, whose seniority ranks him over 426 of
			 his 433 colleagues in the House;
		Whereas the gentleman from Pennsylvania
			 chairs the Appropriations Subcommittee on Defense;
		Whereas the gentleman from Pennsylvania (Mr. Murtha), the
			 second-ranking and second longest serving Democrat on the Appropriations
			 Committee, has been described in numerous media accounts as a master of the
			 legislative process and an expert on earmarks; and
		Whereas the gentleman from Pennsylvania (Mr. Murtha) has
			 stated that he is a former member of the House Committee on Standards of
			 Official Conduct, whose members are among the most knowledgeable in the House
			 concerning the ethical obligations of Members of Congress: Now, therefore, be
			 it
		
	
		That the Member from Pennsylvania, Mr.
			 Murtha has been guilty of a violation of the Code of Official Conduct and
			 merits the reprimand of the House for the same.
		
